Detailed Action
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12, directed to an agitator) in the reply filed on 3 February 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walls (U.S. Patent No. 6,419,385 B1 hereinafter Walls).

Regarding Claim 1, Walls teaches an agitator (figure 1: z – shaped blades 30a and 30b) for being disposed in a container (figure 1: cylindrical main body 14) and rotated to agitate a fluid in the container (abstract), the agitator comprising: a shaft (figure 1: shaft 26) for being supported relative to the container (figure 1: shaft 26 is supported relative to main body 14), and an impeller (figure 1: z – shaped blades 30a and 30b) having an impeller body (figure 1: z – shaped blades 30a and 30b) comprising: a hub portion comprising a recess aligned along a longitudinal axis (figure 1: junction 46 is a recess for shaft 26 the longitudinal axis of the hub portion (figure 1: z – shaped blades 30a and 30b extend out radially from the longitudinal axis of junction 46), wherein the impeller body comprises a single molded article of a polymer material having unitary construction (C3 L56 – 60); and a metal shaft for supporting the impeller relative to the container (figure 1: shaft 26 supports z – shaped blades 30a and 30b relative to main body 14 & C3 L17 – 18: “The shaft may be made of metal …”), the metal shaft extending in an axial direction and comprising a lower end that is disposed in the recess of the hub (figure 1: shaft 26’s lower end extends into recess of junction 46) during cooling of the molded impeller so as to be connected to and retained in the recess (intended use: as this is an apparatus claim and not a method claim the method steps [during cooling of the molded impeller so as to be connected to and retained in the recess] are considered to be intended use) and preclude axial removal from the impeller (figure 1 & C4 L13 – 17: cotter pin 60 holds blades 30a and 30b in junction 46 and precludes axially removal during operation).

Regarding Claim 3, Walls teaches the agitator of claim 1 (figure 1: blades 30a and 30b), wherein the plurality of blades (figure 1: blades 30a and 30b) includes a pair of opposed blades extending outwardly from the longitudinal axis of the central hub in opposite directions (figure 1: blades 30a and 30b extend outwardly from the central hub [junction 46] in near 180ᵒ opposite directions). 

Regarding Claim 4, Walls teaches the agitator of claim 1 (figure 1: blades 30a and 30b), wherein each of the blades (figure 1: blades 30a and 30b) extends along a lateral blade axis outwardly from the hub portion (figure 1: blades 30a and 30b extend laterally radially outward from junction 46) to a distal end (figure 1: outer edges 54a,b and flared segments 58a,b are considered the distal ends), wherein each of the blades includes a transversely-extending rib at the respective distal end extending in a and transverse the longitudinal axis (figure 1: flared segments 58a,b are considered ribs and a reading on extending in directions transverse to both the lateral and longitudinal axes).  

Regarding Claim 6, Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 1, wherein the plurality of blades (figure 1: blades 30a and 30b) extend from the hub portion absent the need for welds or fasteners (C3 L56 – 60: junction 46 and blades 30a,b are formed as one piece).

Regarding Claim 7, Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 1, wherein the impeller body (figure 1: blades 30a and 30b) is formed as a single piece without the need for subsequent attachment of the plurality of blades to the hub portion (C3 L56 – 60 & figure 1: junction 46 is single piece formed with blades 30a and 30b).

Regarding Claim 12, Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 1, wherein the plurality of blades (figure 1: blades 30a and 30b) of the impeller body (figure 1: blades 30a and 30b) are formed in a manner that the blades are integral with the hub portion (figure 1: junction 46) at the formation of the blades (C3 L56 – 60 & figure 1: junction 46 is single piece formed with blades 30a and 30b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claim 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Walls (U.S. Patent No. 6,419,385 B1 hereinafter Walls) in view of Bielozer (U.S. Patent No. 7,318,668 B2 hereinafter Bielozer).

Regarding Claim 2, Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 1.
Walls is silent on wherein the hub portion includes an axially extending bottom recess for receiving a support post of a bottom wall of the container.  
Bielozer teaches wherein the hub portion (see annotated figure 1 below) includes an axially extending bottom recess (figure 1: sleeve 44) for receiving a support post of a bottom wall of the container (figure 1: sleeve 44 receives pivot pin 36 of bottom wall 24).



    PNG
    media_image1.png
    653
    1547
    media_image1.png
    Greyscale


Regarding Claim 10, Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 1.
Walls is silent on the agitator is sized for being disposed in a container having an internal volume in the range of 10 gallons to 100 gallons. 
Bielozer teaches the agitator (figure 1: agitator 14) is sized for being disposed in a container (figure 1: drum 12) having an internal volume in the range of 10 gallons to 100 gallons (C3 L10 – 15: “fifty-five gallon capacity”).
It would have been obvious to one skilled in the art before the effective filing date to modify the cylindrical main body and z-shaped blades size with the agitator is sized for being disposed in a container having an internal volume in the range of 10 gallons to 100 gallons in order to mix more paint.

Regarding Claim 11, Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 1.
Walls is silent on the agitator is sized for being disposed in a container having an internal volume in the range of 30 gallons to 60 gallons.
Bielozer teaches the agitator (figure 1: agitator 14) is sized for being disposed in a container (figure 1: drum 12) having an internal volume in the range of 30 gallons to 60 gallons (C3 L10 – 15: “fifty-five gallon capacity”).
It would have been obvious to one skilled in the art before the effective filing date to modify the cylindrical main body and z-shaped blades size with the agitator is sized for being disposed in a container having an internal volume in the range of 30 gallons to 60 gallons in order to mix more paint.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Walls (U.S. Patent No. 6,419,385 B1 hereinafter Walls) in view of Dedoes (U.S. Patent No. 3,041,052 hereinafter Dedoes).

Regarding Claim 5, Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 1, wherein each of the blades (figure 1: blades 30a and 30b) includes an upper longitudinal edge (figure 1: top transverse members 40a,b) opposite a lower longitudinal edge (figure 1: bottom transverse members 42a,b).
Walls is silent on wherein a laterally - extending rib that extends along the upper longitudinal edge.  
Dedoes teaches on a laterally - extending rib (figures 1 and 2 top edge portions 36 and 41 are considered a reading on the laterally – extending ribs) that extends along the upper longitudinal edge (figures 1 and 2 the ribs [top edge portions 36 and 41] extend laterally along the upper longitudinal edge 
Walls and Dedoes are analogous in the field of single shafted rotating agitators with mixing coming from above operating in containers of paint. It would have been obvious to one skilled in the art before the effective filing date to modify the upper longitudinal edges of the blades of Walls with laterally - extending ribs that extends along the upper longitudinal edge of Dedoes in order to direct fluid downward and thus produce more efficient agitation or turbulence (Dedoes Col 3 Lines 26 – 28) along with the rest of the impeller body.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walls (U.S. Patent No. 6,419,385 B1 hereinafter Walls) in view of Jobling (U.S. Patent Publication No. 2017/0232408 A1 hereinafter Jobling).

Regarding Claim 9, Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 1.
Walls is silent on wherein the polymer material includes nylon.
Jobling teaches the [impeller body is constructed of] polymer material including nylon ([0021] “the components of mixing tool 301 are fabricated from a heavy nylon”).
Walls and Jobling are analogous in the field of single shafted rotating agitators with mixing coming from above operating in containers of liquids. It would have been obvious to one skilled in the art before the effective filing date to modify the material of construction of the impeller body of Walls with the impeller body is constructed of polymer material including nylon of Jobling in order to afford the characteristics of flexibility and durability (Jobling [0021]).

Claim 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Walls (U.S. Patent No. 6,419,385 B1 hereinafter Walls) in view of Vetter et al. (U.S. Patent No. 5,588,803 hereinafter Vetter).

Regarding Claim 21, Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 1.
Walls is silent on wherein the hub further comprises: a support projection extending radially outwardly from the longitudinal hub axis; and an upper section extending from the support projection along the longitudinal hub axis, wherein the recess is included as part of the upper section.  
	Vetter teaches the hub (figure 2: domed hub 26) further comprises: a support projection extending radially outwardly from the longitudinal hub axis (see annotated image of figure 2 below); and an upper section extending from the support projection along the longitudinal hub axis (see annotated image of figure 2 below), wherein the recess is included as part of the upper section (see annotated image of figure 2 below). 
	Walls and Vetter are analogous in the field of impellers rotating on a central shaft, a central hub that connects the shaft to the blades, and the hub and blades being one singularly molded piece. It would have been obvious to one skilled in the art before the effective filing date to modify the junction of Walls with the hub further comprises: a support projection extending radially outwardly from the longitudinal hub axis; and an upper section extending from the support projection along the longitudinal hub axis, wherein the recess is included as part of the upper section in order to better secure the shaft to the z-shaped blades during operation. It would have been obvious to one skilled in the art before the effective filing date to modify the shaft insertion of Walls into the domed hub recess through the top rather than the bottom (Vetter figure 1: shaft 18 enters from the bottom) of Vetter in order to better secure the shaft to the z-shaped blades and still allow for rotational coupling to the bottom wall of 

Regarding Claim 22, Walls teaches the agitator (figure 1: blades 30a and 30b) of claim 21.
Walls is silent on wherein the upper section comprises ribs that extend outwardly to a periphery of the support projection of the hub.
Vetter teaches the upper section comprises ribs that extend outwardly to a periphery of the support projection of the hub (see annotated image of figure 2 below).
It would have been obvious to one skilled in the art before the effective filing date to modify the junction of Walls with the upper section comprises ribs that extend outwardly to a periphery of the support projection of the hub in order to better secure the shaft to the z-shaped blades during operation.

    PNG
    media_image2.png
    857
    816
    media_image2.png
    Greyscale

	
Response to Arguments
In light of applicant’s amendments to the drawings (item #1 in the non-final action filed 19 February 2021), the objection is withdrawn.
In light of applicant’s amendments to the specification (regarding description of figures 6 – 8, in the non-final action filed 19 February 2021), the objection is withdrawn.
In light of applicant’s amendments to the Claim 1 (regarding “a shaft for being supported relative to the container” in the non-final action filed 19 February 2021), the indefinite rejection is withdrawn.
Claims 1-12 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant’s arguments with respect to applicant’s objection to the teaching by Kunas (US 2005/0239199) regarding “use of a mechanical fastener to couple the drive shaft to the impeller” is considered moot for two reasons, a new ground of rejection is made AND the prohibition of this feature is not translated into the claim language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 4,628,574 to Lerman teaches compression fittings attaching impellers to shafts without the need for welds or mechanical fasteners.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774